internal_revenue_service department of the treasury uniform issue list washington dc i contact person telephone number in reference to t ep ra t3 date sep legend company a company b company c fund m fund n fund o state p statute q plan x dear this is in reply to your request for a ruling dated date regarding certain federal_income_tax consequences of the proposed transaction under sec_415 of the internal_revenue_code_of_1986 as amended the code a letter dated date supplemented the request company a is a life_insurance_company within the definition of sec_816 a of the code company a has elected under code sec_1504 to file a life-nonlife consolidated federal_income_tax return with its life_insurance and nonlife insurance subsidiaries company a is a mutual_life_insurance_company organized under the laws of state p it is licensed to conduct insurance_business in all states and the district of columbia page as a mutual_life_insurance_company company a has no authorized issued or outstanding_stock instead the life_insurance endowment annuity and certain other insurance and pension_plan_contracts combine both insurance coverage and so-called membership interests in general membership interests are defined by the state p demutualization statute as all rights and interests of a policyholder as a member of a mutual insurer arising under the mutual insurer's charter or certificate of incorporation and bylaws by law or otherwise these rights include the right if any to vote and the rights if any to surplus of the mutual insurer not apportioned or declared by the board_of directors for policyholder dividends persons with membership interests are eligible to participate in the proposed demutualization and are hereinafter referred to as eligible policyholders company a proposes to demutualize under state p's demutualization statute to become a stock_life_insurance_company in this regard it is proposed that company a's board_of directors adopt a plan_of_reorganization under which company a subject_to the approval of its policyholders and the commissioner will be reorganized as a stock_life_insurance_company subsidiary company c of a new parent company company b simultaneously company b will raise funds from public investors through an initial_public_offering ipo company b stock will be listed on the new york stock exchange the reorganization of prudential will be accomplished in accordance with statute q pursuant to the plan the following steps will occur i before the effective date of the demutualization effective date company b will be created under state p law as a wholly owned subsidiary of company a through the issuance of company b voting common_stock the formation shares to company a in exchange for a nominal capital_contribution by company a as of the effective date the following shall be deemed to occur simultaneously ii company a will be converted to a stock company and its charter and by-laws without further act or deed will be amended and restated to authorize the issuance of stock ii company a will issue and transfer to company b shares of its common_stock in exchange for shares of company b common_stock to be provided to eligible policyholders and company a shall surrender to company b and company b shall cancel the formation shares issued in i iv all membership interests will be extinguished v in a fair and equitable manner consideration in the form of company b common_stock policy credits and or cash shall be distributed to all eligible policyholders upon extinguishment of their membership interests dollar_figurel page vi additional company b stock will be issued through the ipo shortly following the demutualization transaction company b will form a new subsidiary and will contribute all of the company a stock to the new subsidiary company a maintains plan x a qualified_plan under sec_401 of the code plan x is a profit-sharing_plan with a qualified_cash_or_deferred_arrangement under sec_401 plan x provides for both participant and employer contributions company a contributes dollar_figure for each dollar_figure the participant saves up to percent of eamings plus an additional match for non-management level employees based on company a's overall business performance ‘ participants direct their investment into seven investment options including fund m in general any earnings are reinvested in such funds and credited to fund n and fund o the participants accounts therein funds m n and o are provided under a company a group_annuity_contract accordingly plan x is an eligible policyholder and is expected to receive a substantial amount of company b stock in the proposed demutualization company a proposes to amend plan x to provide for the allocation of this stock to all persons with accounts in plan x the trustee will allocate this stock to the accounts of each participant active inactive and retired and beneficiary that had a vested interest in matching_contributions in his or her plan x account on any date between date and a date closer to the date of the demutualization and to nonvested employee-participants on the later date no actual exchange of contracts will take place as a result of the proposed transactions the rights of participants under plan x including rights to benefits and dividends will be unaffected by the exchange of their membership interests for stock or other consideration in a private_letter_ruling issued on date the intemal revenue service ruled on issues involving in part sec_72 sec_72 sec_401 sec_3405 sec_4972 and sec_4973 of the code relating to this demutualization based on the foregoing you request a ruling that the proposed allocations of stock to participant accounts in plan x will not be considered annual_additions within the meaning of sec_415 of the code sec_415 of the code states that contributions and other additions with respect to a participant exceed the limitation of this subsection if when expressed as an annual_addition to the participant's account such annual_addition is greater than the lesser_of a dollar_figure or b percent of the participant's account sec_415 of the code states that the term annual_addition means the sum for any year of a employer contributions b the employee contributions and c forfeitures gr page sec_1 b i of the regulations provides that the commissioner may in appropriate cases considering all of the facts and circumstances treat certain allocations to participant accounts as giving rise to annual_additions any membership interests in a mutual_insurance_company which arise from the purchase of an insurance_contract are inextricably tied to the contract from the time of purchase these membership interests are created by operation of state law solely as a result of the policyholder's acquisition of the underlying contract from a mutual_insurance_company and cannot be transferred separately from that contract prior to conversion the membership interests have no determinable value apart from the insurance_contract itself further if the insurance_contract is surrendered by the policyholder or in the event an insurance_contract is terminated by payment of benefits to the contract beneficiary these membership interests cease to exist having no continuing value the membership rights associated with the tax qualified retirement contracts are acquired as a direct result of tax-favored payments to a mutual_insurance_company indeed these membership interests cannot be obtained by any purchase separate from an insurance_contract issued by company a x in view of the foregoing such interests are part of funds m n and o of plan while it has been recognized that consideration received in a demutualization transaction is in exchange for a membership interest in a mutual_insurance_company and not from or under an insurance_contract such a distinction does not require the detachment of such consideration from the tax qualified retirement contracts which consists of both the contracts and all other interests which arise with the purchase of such a contract see revrul_71_233 1971_1_cb_113 rather contracts and the related membership interests must be viewed as part of a program of interrelated contributions and benefits which are retained within the plans cf income_tax regulation sec_1_72-2 the planned issuance of stock does not constitute a distribution of such credits to the plan x participants the conversion of membership interests in company a to stock is a mere change in form of one element within the arrangement to another since the conversion increases the accumulation value of the annuity_contracts under plan x the stock is treated for purposes of sec_401 and sec_415 of the cade in the same manner as any other return of or retum on an investment within funds m n and o of plan x and is not regarded as having been received by the policyholder such amounts representing the stock will be considered as part of the respective balances to the credit of the participants and beneficiaries in plan x accordingly with respect to your ruling_request we hold that the stock as allocated to participant accounts in plan x will not be considered annual_additions within the meaning of sec_415 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent page a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours prine v fran tances v sloan manager employee pians technical group tax exempt and goverment entities division enclosures notice of intention to disclose deleted copy of ruling cc
